                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


HOUSTON BYRD, JR.,
                                                     Case No. 2:18-cv-506
                      Plaintiff,
       v.                                            Judge Graham

JP MORGAN CHASE,                                     Magistrate Judge Vascura

                      Defendant.

                                            ORDER


       This matter is before the Court for consideration of Plaintiff’s objections (ECF Nos. 14 and

16) to the Report and Recommendation issued by Magistrate Judge Vascura on August 30, 2018.

(ECF No. 12).     Magistrate Judge Vascura recommended that this action be DISMISSED

WITHOUT PREJUDICE pursuant to Rule 4(m) for failure to timely effect service.

       For the reasons set forth below, the Court OVERRULES Plaintiff’s objections (ECF Nos.

14 and 16) and ADOPTS the Report and Recommendation issued by Magistrate Judge Vascura

on August 30, 2018. (ECF No. 12).

  I.   Standard of Review

       Plaintiff timely filed his objections on September 4 and September 5, 2018. If a party

objects within the allotted time to a report and recommendation, the Court “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b). Upon

review, the Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). As required by 28




                                                1
U.S.C. § 636(b)(1)(C), the Court will make a de novo review of those portions of the Report and

Recommendation to which Plaintiff specifically objects.

 II.   Plaintiffs’ Objections

       Plaintiff, proceeding pro se, objected to the Report and Recommendation arguing that by

mailing the summons and complaint to the Defendant via certified mail and confirming their

delivery, this constituted evidence of valid service of process pursuant to a source he cites. Thus,

according to Plaintiff, he has effected service on the Defendant.

III.   Discussion

       Plaintiff’s objections are noted, but as noted by Magistrate Judge Vascura, such service by

the Plaintiff does not comport with either Federal Rule of Civil Procedure 4 or the Southern District

of Ohio rules, and it is these rules that bind this Court. As outlined by Magistrate Judge Vascura,

“the summons Plaintiff attempted to serve on Defendant is neither signed by the Clerk nor bears

the Court’s seal as required by Rule 4(a)(1).” (ECF No. 12 at 1–2). Furthermore, “although Ohio

law contemplates service of process through certified or express mail, such mailing must be

completed through the Clerk.” (Id. at 2 citing Ohio Civ. R. 4.1; S.D. Ohio Civ. R. 4.2). Therefore,

by not taking the steps set forth by either Federal Rule of Civil Procedure 4 or the Southern District

of Ohio rules, Plaintiff has not completed effective service, and it is appropriate that this action be

DISMISSED WITHOUT PREJUDICE pursuant to Fed. R. Civ. P. 4(m) for failure to timely effect

service.

IV.    Conclusion

       Upon de novo review, the Court OVERRULES Plaintiff’s objections (ECF Nos. 14 and

16) and ADOPTS the Report and Recommendation (ECF No. 12). Therefore, this case is

DISMISSED WITHOUT PREJUDICE pursuant to Fed. R. Civ. P. 4(m) for failure to timely



                                                  2
effect service. Accordingly, Plaintiff’s Motion for Objection, Request for Findings to Court’s

Order dated July 26, 2018, and Recusal (ECF No. 9), Motion for Objection, Request for Findings

to Court’s Order dated July 5, 2018, August 24, 2018, Show Cause Order and Recusal (ECF No.

11), Motion for Entry of Default into the Court Record and Default Judgment by the Clerk (ECF

No. 15), and Motion for Findings (ECF No. 18) are hereby DENIED as moot.


       IT IS SO ORDERED.


                                                         /s/ James L. Graham
                                                         JAMES L. GRAHAM
                                                         United States District Judge

DATE: December 13, 2018




                                              3
